 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Telephone and Telegraph Corporationand International Union,United Automobile, Aero-space and Agricultural ImplementWorkers (UAW),Petitioner.Case 4-RC-10943August 30, 1974DECISION ON REVIEWBY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 14, 1974, the Acting Regional Director forRegion 4 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he foundappropriate a unit of all production and maintenanceemployees of the Employer at its Easton, Pennsylva-nia, plant, including, in accord with the Petitioner'srequest, eight electronic technicians. In accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review of theActing Regional Director's decision on the grounds,inter alia,that in including the electronic technicians,he made erroneous findings as to substantial factualissues and departed from officially reported Boardprecedent.The National Labor Relations Board, by telegraph-ic order dated July 17, 1974, granted the request forreview and directed that the ballots of the electionconducted on July 12, 1974, remain impounded pend-ing the Board's decision on review.' Thereafter, thePetitioner filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding including the Petitioner's brief on review,with respect to the issue under review, and finds asfollows:The Employer is engaged in the manufacture andsale of special purpose tubes at its Easton, Pennsylva-nia, facility. The facility involved herein is dividedinto seven divisions: manufacturing, marketing, con-tracts administration, engineering, employee rela-tions,Q.C. and manufacturing support division2'Initially by telegraphic order dated July 11, 1974, theBoard denied theEmployer's requestfor reviewas raising no substantial issues warrantingreview exceptas to the unit placement of the eight electronic technicians. TheBoard thereindirectedthat the electronic techniciansbe allowed to votesubject tochallenge.At the electionconductedon July 12 the ballots of theelectronic technicians wereinadvertentlynot challengedas provided for inthe Board's telegraphicorder. The ballotsof the election were then impound-ed bythe Regional Office andhaveremained impounded pending this deci-sion on review regarding the unit placement of the electronic technicians.which itself is divided into five departments: plantmaintenance, standards, tools and engineering serv-ices,quality control, and equipmentmaintenance.The eight electronic technicians and an electronic spe-cialist comprise the employee complement of theequipment maintenance department, which is underthe immediate supervision of A. DeAnna, the equip-ment maintenance manager.The Acting Regional Director's factual findings,supported by the record, relating to the job duties andworking conditions of the electronic technicians areherein excerpted:Electronic technicians. . .are also hourlypaid,punch a timeclock,receive the same fringebenefits,work the same hours(i.e.,day shift),share the same parking and lunch facilities andreceivewages comparable to production andmaintenance employees.Theyrepair test equip-ment,build and install new test equipment, trou-ble shoot using schematic and wiring diagrams,place the various components in the properplace and calibrate equipment.They work onsmall items in a separate enclosed test mainte-nance area adjacent to the stockroom.Work onlarge items is performed in the production test-ers area.Electronic technicians also make sim-ple schematics,interpret wiring diagrams,selectcomponents to replace those which have failedand occasionally assist engineers in designingnew equipment which is being built.In the per-formanceof their duties they progressfrom test-ers to electronic technicians classification. Theelectronic technicians use screwdrivers,wrench-es,voltmeters, oscilloscopes,ampmeters [sic]and specialized calibration equipment... .The record further discloses, regarding the elec-tronic technicians, that seven of the eight have pro-gressed from the job of tester, a unit classification, totheir present job within a range of approximately 2months to 2 years. It is also apparent that no fixedformal training period in electronics is required inorder to be classified as an electronic technician.Thus, the record reveals that one of these technicianspossesses only a high school diploma; others havetaken electronic courses at various schools and forvarying periods of time, including one who hasachieved an associate degree in electronics. The dif-ference in the top pay rate for testers and that of theelectronic technicians is 19 cents per hour. Althoughthe electronic technicians are in the equipment de-2Also employedin this division are Q.C. inspectors,included in the unitby the Acting Regional Director.The Employerdid not seek review of theirinclusion. INTL.TELEPHONE&TELEGRAPH CORP.partment,a separate section of the Q.C. and manufac-turing support division,their supervisor,A. DeAnna,isalso the supervisor of the employees in the plantmaintenance department, who are included in theunit.Based on the foregoing and the record as a whole,particularly the facts that electronic technicians pro-gress from the tester classification,require no fixedformal training period,share a common supervisorwith unit employees, earn comparable wages, and135share the same fringe benefits with them,we concludethey do not share a separate and distinct communityof interest requiring their exclusion from the unit'Accordingly,we hereby affirm the Acting RegionalDirector'sDecision, and shall remand the case to himin order that he may open the impounded ballots andtake such further steps as he deems necessary in ac-cordance with the Board's Rules and Regulations.3Cf.SperryPiedmont Company,162 NLRB 857 (1%7).